Citation Nr: 1731792	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  09-21 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for cervical spondylosis.  

2.  Entitlement to service connection for cervical spine scars.  

3.  Entitlement to service connection for a right hand disorder, to include degenerative joint disease.  

4.  Entitlement to service connection for left ear hearing loss.  

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which determined that new and material evidence had not been received to reopen the Veteran's service connection claim for cervical spondylosis.  That decision also denied service connection for cervical spine degenerative joint disease, cervical spine scar residuals, right hand degenerative joint disease, and left ear hearing loss.

Notably, the Veteran requested a hearing at a local office in his substantive appeal filed in June 2009.  A hearing was scheduled for December 2014 and notification was sent to the Veteran in November 2014.  However, the Veteran did not appear for the scheduled hearing.  Therefore, the Board deems the Veteran's hearing request withdrawn and will proceed with the claims.  

The claims were previously before the Board in March 2015.  At that time, the Board reframed the issues on appeal as a claim to reopen the Veteran's claim of service connection for cervical spondylosis because cervical spondylosis and cervical degenerative joint disease are different medical terms for the same cervical spine disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board also found that the issue of entitlement for TDIU was raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

The Board remanded the claims in March 2015 for further development.  There has been substantial compliance with the Board's remand directives with respect to the claim to reopen the Veteran's service connection claim for cervical spondylosis, as well as the issue of entitlement for service connection for cervical spine scar.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall).   As such, the Board will proceed to adjudicate these claims.   

However, the issues of entitlement to service connection left ear hearing loss and for a right hand disorder, to include degenerative joint disease, as well as entitlement for TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2001 rating decision that denied service connection for cervical spondylosis became final because the Veteran did not file an appeal within a year of the decision. 

2.  Evidence received since October 2001 does not relate to a previously unestablished element of the claim nor raises a reasonable probability of substantiating the claim for service connection for cervical spondylosis.  

3.  The evidence of record does not show that the Veteran has a current disability of cervical spine scars other than the already service-connected residual scar, status post excision of growth of the neck.  






CONCLUSIONS OF LAW

1.  The October 2001 rating decision that denied a claim for service connection for cervical spondylosis is final.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has not been received since October 2001, and the claim for service connection for cervical spondylosis may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria to establish service connection for cervical spine scars other than the residual scar, status post excision of growth of the neck, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

In general, a decision that is not appealed becomes a final decision, which may only be reopened with a showing of new and material evidence.  38 U.S.C.A. §§ 5108; 7105 (West 2014).   

"New" evidence means evidence not previously submitted.  On the other hand, "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). 

In this case, the Veteran's claim for entitlement for service connection for cervical spondylosis was denied in October 2001 on the grounds that the condition was not related to the Veteran's military service.  The Veteran did not appeal within a year of the October 2001 denial, and therefore the claim became final.  38 C.F.R. § 20.1100 (2016).   

The Veteran contends that his condition was caused by neck surgery he had in service.  See August 2007 Notice of Disagreement.  The Board notes that this contention was the same theory of entitlement the Veteran raised before the October 2001 rating decision.  

Although there are medical treatment records submitted since October 2001, the Board finds that these records do not constitute material evidence to reopen the claim.  That is, these medical treatment records are cumulative and do not create a possibility of establishing nexus.   For instance, in a July 2007 VA medical report, the physician noted that the Veteran had increased pain and range of motion in the neck, but ultimately found that the Veteran's degenerative joint disease had "no real change."  While this medical report is new, as it was not part of the record at the time of the October 2001 rating decision, it is not material, as it does not establish that there is a nexus between the Veteran's current condition and his military service.

In summary, the evidence pertinent to the Veteran's cervical spondylosis received since the prior final denial is not new and material, and does not otherwise suggest that the claim could be substantiated if reopened.  Therefore, the request to reopen this claim is denied.

II  Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board determines whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Where the evidence of record supports the claim or is in relative equipoise, the Board grants the claim.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Conversely, the Board denies the claim if the preponderance of the evidence is against granting said claim. Id.  

As a preliminary matter, the Board notes that the Veteran did not list entitlement for service connection for cervical spine scar in the August 2007 notice of disagreement (NOD).  However, the Veteran stated that he is "in total disagreement with the denials and percentages awarded."  A liberal interpretation of this statement would indicate that he also disagreed with the denial of service connection for cervical spine.  38 C.F.R. § 20.201 (a communication expressing dissatisfaction with an RO decision and a desire to contest the result constitutes an NOD; special wording not required); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a notice of disagreement.").  Therefore, the Board interpreted the August 2007 NOD as also expressing timely disagreement with the denial of service connection for cervical spine scars. 

The Board notes that the Veteran is already service-connected for residual scar, status post excision of growth of the neck.  However, the Board finds no other cervical spine scar noted in the medical evidence of record.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328  (1997).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Because no current cervical spine scar has been established other than the service-connected residual scar, status post excision of growth of the neck, service connection for cervical spine scars is not appropriate and the Board need not discuss the other elements of a service connection claim. 


ORDER

The request to reopen the previously denied claim for entitlement to service connection for cervical spondylosis is denied. 

Service connection for cervical spine scars (other than service-connected residual scar, status post excision of growth of the neck) is denied. 


REMAND

The Board regrets further delay, but further development is necessary to decide the remaining claims. 

A.  Left Ear Hearing Loss 

The Board previously remanded the claim for service connection for left ear hearing loss in March 2015.  At that time, the Board noted that a March 2013 VA audiological evaluation did not adequately address the relationship, if any, between the Veteran's service-connected right ear hearing loss and his left ear hearing loss.  The Board's directive asked the examiner to opine as to whether the  
left ear sensorineural hearing loss had increased in severity beyond its natural progression due to his service-connected disabilities.  In accordance with the Board's remand, the Veteran underwent VA examination in March 2016.  The RO obtained an addendum opinion in June 2016, where the examiner concluded that noise exposure did not contribute to hearing loss in the left ear.  However, the opinion did not comply with the remand directive to the extent it did not address whether the Veteran's hearing loss is related to his service-connected disability.  In addition, the examiner's opinion did not apply the proper legal standard.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the above, an additional VA examination is necessary to determine the etiology of the Veteran's left ear hearing loss. 

B.  Right Hand  

The Veteran contends his right hand degenerative joint disease is etiologically related to his service-connected right index finger growth excision residuals which cause him to favor and overcompensate. 

Pursuant to the Board's remand, the Veteran was given an examination in March 2016.  The examiner noted degenerative or traumatic arthritis in the right hand.  In particular, the examiner found degeneration in distal fifth interphalangeal joint, which he concluded has no relationship to the first finger.  This opinion is inadequate.  First, the examiner does not offer a rationale to support the conclusion.  Nor does the examiner's conclusion address both causation and aggravation, which is required when considering secondary service connection.   

An adequate medical opinion, for the purposes of evaluating a Veteran's disability, provides rational analysis that takes into consideration the Veteran's lay statement and medical history to support its conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  A medical examination and opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Because the March 2016 examiner did not provide an opinion that offer an adequate rationale, a remand is necessary.




C.  TDIU

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all the Veteran's service-connected disabilities.  As such, the issue is intertwined with the claims for service connection, and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA medical records.

2.  After completing directive #1, schedule the Veteran for VA audiological examination.  The examiner should review the claims file in its entirety and provide an opinion answering the following questions:

(a) Did the Veteran's left ear hearing loss clearly and unmistakably (it is medically undebatable) preexist service?  

(b) If YES, was the Veteran's preexisting left ear hearing loss clearly and unmistakably (it is medically undebatable) permanently aggravated beyond its natural progression by the Veteran's active service (i.e., worsened in service to a permanent degree beyond that what would be due to the natural progression of the disease)? 

(c) If NO, is the Veteran's left ear hearing loss at least as likely as not (a 50 percent or greater probability) etiologically related to the Veteran's active military service?  

The examiner is asked to address the Veteran's lay statements and explain the impact, if any, of the Veteran's noise exposure in the military due to his military occupational specialty (MOS).

In addressing the plausibility or non-plausibility of delayed onset hearing loss, the examiner must discuss the Institute of Medicine (IOM) Report on noise exposure in the military, contemplating that the IOM report states that it is "unlikely" that the onset of hearing loss begins years after noise exposure occurs, but also states that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."
The examiner must note that citing to normal audiometric finding at the time of separation, without any future explanation, is not a sufficient rationale for a negative opinion. 

(d) In the alternative, if the Veteran's left ear hearing loss did not preexist service and is not found to be related directly to service, consider whether the Veteran's left hearing loss is at least as likely as not (50 percent or greater probability) caused by the Veteran's right ear hearing loss; and

(e) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss is aggravated by his right ear hearing loss. 

The term "aggravated" in the above context means a permanent worsening of his symptoms, and not temporary or intermittent flare-ups, which resolve and return to the baseline level disability. 

3.  After completing directive #1, schedule the Veteran for a VA orthopedic evaluation in order to determine the nature and etiology of his recurrent right hand disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

(a) Is the Veteran's right hand condition at least as likely as not (a 50 percent or greater probability) etiologically related to the Veteran's active military service?  

The examiner's opinion should address the cyst removal surgery the Veteran underwent. 

(b) In the alternative, consider whether the Veteran's right hand condition is at least as likely as not (50 percent or greater probability) caused by the Veteran's  service-connected scar due to excision of growth in the right index finger; and

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right hand condition is aggravated by his service-connected residual scar due to excision of growth in the right index finger. 

The term "aggravated" in the above context means a permanent worsening of his symptoms, and not temporary or intermittent flare-ups, which resolve and return to the baseline level disability. 

When answering the above questions, the examiner is asked to comment on the Veteran's lay statements and provide complete rational to support the opinion. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO should then take any necessary development and formally adjudicate the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  

5.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


